DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment(s) and Claim Status
In the Amendment filed November 3, 2020, claims 1, 3, 5, 6, 8, 12 and 16 were amended to further detail the digital transaction of data, as well as address potential 35 USC 101 issues.  Claims 1-20 have been presented for further consideration.

Response to Arguments
In light of the interview conducted on August 28, 2020, and claim amendments, applicant’s arguments have been fully considered and are persuasive.  As such, the restriction request has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Petering et al., U.S. Patent Application Publication No. 2016/0071059 and Becker, U.S. Patent No. 10,307,853.  The following action has been updated to address the presented amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Petering et al., U.S. Patent Application Publication No. 2016/0071059 (published March 2016, hereinafter PETERING), in view of Becker, U.S. Patent No. 10,307,853 (published December 2015, hereinafter BECKER).

As per claim 1 (Currently Amended), PETERING teaches of a method for managing inspection of field welds and flange bolt-up connections in an infrastructure construction project (see fig 9A, and par. 158: database maintains management information referencing each weld of a project), comprising:
automatically generating, by one or more numbering processes executing on one or more electronic devices, at least one of unique numbers for field welds or flange bolts up connections for the infrastructure construction project (see par. 158 and 170: each weld is provided unique identifiers for identification and inspection for field operators);
adding the unique numbers for field welds or flange bolt-up connections to a virtual construction model of the infrastructure construction project maintained on the one or more electronic devices (see fig. 9A, and par. 170-172: each weld is provided unique identifiers and coordinates such that the field crew can locate when in the field and backend/office/ data management personnel can reference in design and business applications);
based on the virtual construction model and a fabrication data file that describes a portion of the infrastructure construction project, generating a quality control (QC) drawing for the portion of the infrastructure construction project that includes unique identifiers [balloons] linked to locations of field welds or flange bolt-up connections (see par. 175, 251, 255: elements of quality control is examined, checked and verified against field notes and base maps for accuracy and completeness), each identifier [balloon] including the unique numbers of a corresponding field weld or flange bolt-up connection (see par. 238, 241-243: unique identifiers are specifically labeled per weld and provided with field local markers);
printing the QC drawing or publishing the QC drawing as a file (see par. 43, 193 and 238: providing plan view and mapping with unique weld locations specified, while providing a means for publishing and/or printing); and
receiving back a scan or an upload of a marked-up copy of the QC drawing that includes field inspection results associated with the unique number of each field weld or flange bolt-up connection (see par. 254: field crew can scan or upload validated well/draw data back to the office for continued operations).
While PETERING focuses on providing weld specific information for both the office and field crew, the art fails to explicitly address the use of balloon identifiers linked to field locations.
Like PETERING, BECKER is directed to managing weld data. However, the art further teaches of a method for providing user specific unique identifiers to designate weld locations for quick access (col. 60, lines 55-66).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the invention, to employ the use of BECKER' s method of assigning unique weld identifiers for quick recognition, with PETERING's method of providing both backend and weld specific data to field crews for validation, to provide specific construction data for  verification purposes supported by backend construction management processes.

As per claim 2, the combination of PETERING and BECKER teaches all of the limitations noted in the base claim(s) as outlined above, wherein PETERING further teaches of the method of claim 1, wherein the QC drawing is a QC isometric drawing, and the data file is an issued-for-construction (IFC) fabrication isometric data file (see par. 237 and 251: using three dimensional CAD files for providing clear and concise data files for projects).

As per claim 3 (Currently Amended), the combination of PETERING and BECKER teaches all of the limitations noted in the base claim(s) as outlined above, wherein PETERING further teaches of the method of claim 2, further comprising: 
merging the QC isometric drawing with an IFC fabrication isometric drawing for the portion of the infrastructure construction project generated from the IFC fabrication isometric data file, wherein the printing or published prints or publishes the merged QC isometric drawing and IFC fabrication isometric drawing (see par. 176 and 180: the system merges multiple project data files along with GPS data to provide detailed weld attributes as well as field locations for crew access and validation).

As per claim 4, the combination of PETERING and BECKER teaches all of the limitations noted in the base claim(s) as outlined above, wherein PETERING further teaches of the method of claim 3, wherein the merged QC isometric drawing and IFC fabrication isometric drawing is a two-sided drawing or a two-page drawing (see fig. 8A, and 193: the software used in the field provides users the option to publish or print one or more pages based on need and use at the time).

As per claim 5 (Currently Amended), the combination of PETERING and BECKER teaches all of the limitations noted in the base claim(s) as outlined above, wherein PETERING further teaches of the method of claim 1, wherein the printing the QC drawing or publishing the QC drawing as the file comprises printing the QC drawing, and the receiving back comprises scanning the marked-up copy, wherein the marked-up copy includes physical signatures or sign-offs (see par. 254: field crew can scan or upload validated well/draw data back to the office for continued operations).

As per claim 6 (Currently Amended), the combination of PETERING and BECKER teaches all of the limitations noted in the base claim(s) as outlined above, wherein PETERING further teaches of the method of claim 1, wherein the printing the QC drawing or publishing the QC drawing as the file comprises publishing the QC drawing as a file to a mobile device, and the receiving back comprises uploading the marked-up copy from the mobile device, wherein the marked-up copy includes electronic signatures or sign-offs (see par. 40 and 170-172: system employs the use of mobile devices (e.g., smart phones, PDAs, etc.) to capture, print and/or publish files, while also allowing the units to modify field documents and subsequently send validated files/documents).

As per claim 7, the combination of PETERING and BECKER teaches all of the limitations noted in the base claim(s) as outlined above, wherein PETERING further teaches of the method of claim 1, further comprising: maintaining the marked-up copy of the QC isometric drawing in a document control system (see par. 254-256: via the import and validation process, the validated and updated documents are either uploaded to the office or managed locally for later processing).

As per claim 8 (Currently Amended), the combination of PETERING and BECKER teaches all of the limitations noted in the base claim(s) as outlined above, wherein PETERING further teaches of the method of claim 1, further comprising:
inspecting, by a field inspection worker, each corresponding field weld or flange bolt-up connection in the portion of the infrastructure construction project (see par. 168, 174: field crew collects, analyze and compares captured data with field assessments); and
adding, by the field inspection worker, a signature or sign-off to each unique identifier of the QC drawing to signify quality control approval of the corresponding field weld or flange bolt-;
wherein the scan or the upload of the marked-up copy received back includes the signature or sign-off to each unique location (see par. 254: field crew can scan or upload validated well/draw data back to the office for continued operations).

As per claim 9, the combination of PETERING and BECKER teaches all of the limitations noted in the base claim(s) as outlined above, wherein PETERING further teaches of the method of claim 1, wherein the generating the QC drawing is part of processing the fabrication data file (see par. 237, 251 and 254: the CAD files are used linking features and checking for errors during the fabrication process).

As per claim 10, the combination of PETERING and BECKER teaches all of the limitations noted in the base claim(s) as outlined above, wherein PETERING further teaches of the method of claim 1, wherein each field weld or flange bolt-up connection is associated with a coordinate in three-dimensional (3D) space and the generating the QC drawing further comprises: looking up the unique number of each field weld or flange bolt-up connection in the virtual construction model for the portion of the infrastructure construction project based on the coordinate in 3D space of the respective field weld or flange bolt-up connection (see fig. 9A, and par. 170-172, 237 and 251: using three dimensional CAD files for providing clear and concise data files for projects, wherein each weld is provided unique identifiers and coordinates such that the field crew can locate when in the field and backend/office/ data management personnel can reference in design and business applications).

As per claim 11, the combination of PETERING and BECKER teaches all of the limitations noted in the base claim(s) as outlined above, wherein PETERING further teaches of the method of claim 1, wherein the generating the QC drawing further comprises:
producing a design file (see par. 14, and 80: system initiates and uses a variety of design applications (e.g., pipeline, database, etc.); and
converting the design file to a printable and/or electronically publishable QC drawing (see par. 193: resultants from the design applications can be presented in print or digital form for further processing in an array of environments).

As per claim 12 (Currently Amended), PETERING teaches of a system for managing inspection of field welds and flange bolt-up connections in an infrastructure construction project (see fig 9A, and par. 158: database maintains management information referencing each weld of a project), comprising:
one or more electronic devices including a processor and a memory coupled to the processor configured to store instructions executable on the processor (see par. 40: application employed on a variety of electronic devices used to store and process applications (e.g., computer, PDA, smartphone, etc.)), the instructions including 
work packaging software that includes at least 
a unique field weld numbering process or a unique bolt-up numbering process configured to automatically generate, respectively, unique numbers for field welds or flange bolt-up connections for the infrastructure construction project (see par. 158 and 170: data is merged in an effort to provide weld specifics, whereby each weld is provided unique identifiers for identification and inspection for field operators), and
a modeling process configured to add the unique numbers for field welds or flange boltup connections to a virtual construction model (see par. 238, 241-243: unique identifiers are specifically labeled per weld and provided with field local markers); and

a quality control (QC) drawing generation process configured to receive information from the virtual construction model and an issued-for construction (IFC) fabrication isometric data file that describes a portion of the infrastructure construction project (see par. 175, 251, 255: elements of quality control is examined, checked and verified against field notes and base maps for accuracy and completeness), and 
generate therefrom a QC printable or publishable isometric drawing for the portion of the infrastructure construction project that includes unique identifiers linked to locations of field welds or flange bolt-up connections, each unique identifying element including the unique numbers of a corresponding field weld or flange bolt-up connection (see par. 43, 193 and 238: providing plan view and mapping with unique weld locations specified, while providing a means for publishing and/or printing).
PETERING focuses on a system that provides weld specific information for both the office and field crew.  However, the art fails to explicitly address the use of balloon identifiers linked to field locations.
BECKER is also directed on managing weld data, while also teaching of a system that provides user specific unique identifiers to designate weld locations for quick access (col. 60, lines 55-66).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the invention, to employ the use of BECKER' s system of assigning unique weld identifiers for quick recognition, with PETERING's system of providing both backend and weld specific data to field crews for validation, to provide specific construction data for  verification purposes supported by backend construction management processes.

As per claim 13, the combination of PETERING and BECKER teaches all of the limitations noted in the base claim(s) as outlined above, wherein PETERING further teaches of 

As per claim 14, the combination of PETERING and BECKER teaches all of the limitations noted in the base claim(s) as outlined above, wherein PETERING further teaches of the system of claim 13, wherein the document formatting software is configured to print the two-sided drawing or a two-page drawing (see fig. 8A, and par. 193: the software used in the field allows the user to print one or more pages based on need and use at the time).

As per claim 15, the combination of PETERING and BECKER teaches all of the limitations noted in the base claim(s) as outlined above, wherein PETERING further teaches of the system of claim 12, further comprising: publishing software configured to publish the QC isometric drawing as a file to review and collaboration software on a mobile device offs (see par. 18, 40 and 170-172: system employs the use of mobile devices to send and receive field validated files/documents as well as facilitate collaboration on proposed projects with staff and subcontractors).

As per claim 16 (Currently Amended), PETERING teaches of a non-transitory electronic-device readable medium having instructions stored there on, the instructions when executed by one or more processors are operable to:
automatically generate at least one of unique numbers for construction elements in an infrastructure construction project (see par. 158, 163 and 170: data automatically produced with 
add the unique numbers for the construction elements to a virtual construction model of the infrastructure construction project (see par. 238, 241-243: unique identifiers are specifically labeled per weld and provided with field local markers);
based on the virtual construction model and a fabrication data file that describes a portion of the infrastructure construction project (see par. 43: providing a plan view (map) of designated sections of a pipeline), generate a quality control (QC) drawing for the portion of the infrastructure construction project that associates the unique numbers of the construction elements to locations (see par. 175, 251, 255: elements of quality control is examined, checked and verified against field notes and base maps for accuracy and completeness);
print the QC drawing or publish the QC drawing as a file (see par. 43, 193 and 238: providing plan view and mapping with unique weld locations specified, while providing a means for publishing and/or printing); and
receive back a scan or an upload of a marked-up copy of the QC drawing that includes field inspection results associated with the unique number of each construction element (see par. 254: field crew can scan or upload validated well/draw data back to the office for continued operations).
PETERING is directed to a computer implemented method that provides weld specific information for both the office and field crew.  However, the art fails to explicitly address the use of balloon identifiers linked to field locations.
The cited BECKER reference focuses on managing weld data as well, but further teaches of a computer implemented method for providing user specific unique identifiers to designate weld locations for quick access (col. 60, lines 55-66).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the invention, to employ the use of BECKER' s computer implemented method of assigning unique weld identifiers for quick recognition, with PETERING's computer implemented method of providing both backend and weld specific data to field crews for validation, to provide specific construction data for  verification purposes supported by backend construction management processes.

As per claim 17, the combination of PETERING and BECKER teaches all of the limitations noted in the base claim(s) as outlined above, wherein PETERING further teaches of the non-transitory electronic-device readable medium of claim 16, wherein the QC drawing is a QC isometric drawing, and the fabrication data file is an issued-for-construction (IFC) fabrication isometric data file (see par. 237 and 251: using three dimensional CAD files for providing clear and concise data files for projects).

As per claim 18, the combination of PETERING and BECKER teaches all of the limitations noted in the base claim(s) as outlined above, wherein PETERING further teaches of the non-transitory electronic-device readable medium of claim 17, wherein the instructions when executed are further operable to: merge the QC isometric drawing with an IFC fabrication isometric drawing for the portion of the infrastructure construction project generated from the fabrication isosmetric data file, provide the merged QC isometric drawing and IFC fabrication isometric drawing (see par. 176 and 180: the system merges multiple project data files along with GPS data to provide detailed weld attributes as well as field locations for crew access and validation).

As per claim 19, the combination of PETERING and BECKER teaches all of the limitations noted in the base claim(s) as outlined above, wherein PETERING further teaches of the non-transitory electronic-device readable medium of claim 16, wherein the instructions when 

As per claim 20, the combination of PETERING and BECKER teaches all of the limitations noted in the base claim(s) as outlined above, wherein PETERING further teaches of the non-transitory electronic-device readable medium of claim 16, wherein the instructions when executed are further operable to: publish the QC drawing as a file (see fig. 8A, and par. 40 and 193: the software used in the field allows the user to publish to a mobile device or to the office based on requirements at the time of use).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited in the attached PTO Form-892 focus on providing construction .

The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/K. B./
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119